DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 16/131,174, now U.S. Patent No. 10,792,271 B2, which claims for priority from U.S. Provisional Application No. 62/559,220, filed on September 15, 2017. 

Status of Claims
Claims 1-36 are canceled.  Claims 37-66 are currently pending and presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37-42, 45-51, 54-60 and 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Chynn U.S. Patent No. 6,218,428 B1 (provided on IDS 11/30/2020).
Claims 37-42, 45-51, 54-60 and 63-66 of the instant application claim a topical ophthalmic gel formulation comprising from 2% to 4% by weight of chloroprocaine or a pharmaceutically acceptable salt thereof, one or more thickening agent such as hydroxyethylcellulose, and water, at a pH of from 2.5 to 4.5.
Chynn teaches an ophthalmic composition that combines multiple agents necessary to perform a routine eye examination including a topical local anesthetic, a pupillary dilating agent, and a dye, all in solution which may also include a preservative, a wetting agent, a diluting agent and/or a buffer (abstract).  Chynn further teaches that one function of the composition is to anesthetize the cornea to allow for pain relief and that the composition may be used pre-operatively before ophthalmic surgery such as cataract surgery (abstract and column 2 lines 53-55).  
Chynn teaches that the local anesthetic is used to anesthetize the front structures of the eye, allowing for their examination and manipulation without discomfort to the patient (column 3 lines 23-25). Examples of useful anesthetics include proparacaine, tetracaine, lidocaine, procaine, hexylcaine, cocaine, bupivacaine, benoxinate, mepivacaine, prilocaine, etidocaine, benzocaine, chloroprocaine, propoxycaine, dyclonine, dibucaine, pramoxine, oxybuprocaine or other anesthetics 
Chynn further teaches that the formulation may further comprise a wetting agent selected from carboxymethylcellulose, hydroxypropyl methylcellulose, glycerin, mannitol, polyvinyl alcohol (PVA), hydroxyethylcellulose or other wetting agents as understood by those skilled in the art (column 4 lines 9-13). Preferably, the wetting agent should be in an amount between 0.001% and 10%, more preferably between 0.01% and 5%, and most preferably between 0.1% and 1% of the solution (column 4 lines 13-17).  
Chynn further teaches that the formulation may comprise a diluting agent selected from water, distilled water, sterile water, artificial tears or other diluting agents as understood by those skilled in the art (column 4 lines 18-20). Preferably, the diluting agent provides a substantial majority of the volume of the solution (column 4 lines 20-22).
Chynn further teaches that the formulation may comprise additional excipients, additives, and/or buffers (column 4 lines 23-24). Chynn teaches that buffers and other excipients are typically added to adjust the pH of the composition to make it acceptable to the eye and to maximize the efficiency of the components (column 4 lines 24-27). Preferably, the pH of a composition instilled into the eye should be between about 4.0 to about 7.5 (column 4 lines 27-29).  Excipients that are suitable to adjust the pH of the composition include hydrochloric acid (column 5 lines 1-17). 

Chynn further teaches that the inventive composition can have applications other than in the routine eye exam, for example, the inventive composition may be used before ophthalmic surgery (column 7 lines 13-16). In this application, the inventive composition would both anesthetize the eye and dilate the pupil, thereby permitting many types of ophthalmic surgery, including cataract and retinal surgery (column 7 lines 16-19). The dye component of the inventive composition would be useful to mark the operative eye, and prevent inadvertent operation on the fellow eye (column 7 lines 19-21). 
Claims 1-3 and 10-12 of Chynn claim an ophthalmic composition comprising a solution mixture of diagnostically acceptable amounts of a local topical anesthetic and a pupillary dilating agent, wherein the anesthetic is proparacaine, tetracaine, lidocaine, procaine, hexylcaine, cocaine, bupivacaine, benoxinate, mepivacaine, prilocaine, etidocaine, benzocaine, chloroprocaine, propoxycaine, dyclonine, dibucaine, pramoxine, or oxybuprocaine, in an amount of about 0.01% to about 10%, further including a diagnostically acceptable amount of a wetting agent and a diluting agent, wherein the wetting agent is carboxymethylcellulose, hydroxypropyl methylcellulose, glycerin, 
Thus, Chynn teaches an ophthalmic composition comprising between about 0.1% and about 5% of an anesthetic agent such as chloroprocaine and a wetting agent such as preferably between 0.1% and 1% of hydroxyethylcellulose and water, wherein the pH is about 4.0.
Chynn does not specifically exemplify a formulation comprising chloroprocaine, hydroxyethylcellulose and water.  
However, it would have been obvious to a person of ordinary skill in the art to select any of the anesthetic agents including chloroprocaine or any of the wetting agents including hydroxyethylcellulose from the lists disclosed in Chynn with a reasonable expectation of similar success.  
Thus, although Chynn includes chloroprocaine and hydroxyethylcellulose on lists that include other anesthetic agents and wetting agents, respectively, a prima facie case of obviousness can still be established since picking one of a finite number of known prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
With respect to claims 46, 55 and 64, since Chynn teaches an amount of the thickening agent that overlaps with the amount of thickening agent as claimed, a viscosity as claimed in claims 46, 55 and 64 is rendered obvious.  With respect to claims 47, 56 and 65, it would have been within the skill of an ordinary artisan to determine the optimal packaging of the formulation.  Thus, in the absence of a demonstration of criticality, claims 47, 56 and 65 of the instant application is rendered obvious.

Claims 43-44, 52-53, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chynn U.S. Patent No. 6,218,428 B1 (provided on IDS 11/30/2020) as applied to claims 37-42, 45-51, 54-60 and 63-66 above and further in view of Garcia-Valldecabres et al. (Optometry, Volume 75, No. 3, March 2004, pages 161-168) (provided on IDS 11/30/2020) and Reichert et al. (Techniques in Regional Anesthesia and Pain Management, Vol. 8, No. 3, pages 106-109, July 2004) (provided on IDS 11/30/2020).
Claims 43-44, 52-53, 61 and 62 of the instant application further claim that the composition has a pH from 2.8 to 3.8 or from 3.0 to 3.6.
Chynn is as set forth above.
Chynn teaches that buffers and other excipients are typically added to adjust the pH of the composition to make it acceptable to the eye and to maximize the efficiency of the components (column 4 lines 24-27). Preferably, the pH of a composition instilled into 
Chynn does not specifically teach adjusting the pH of the composition to from 2.8 to 3.8 or from 3.0 to 3.6.
However, Chynn does teach that buffers and other excipients are typically added to adjust the pH of the composition to make it acceptable to the eye and to maximize the efficiency of the components, which is preferably between about 4.0 to about 7.5  (column 4 lines 24-29).
A pH of about 4 as taught in Chynn is very close to the pH of 3.8 and 3.6 as claimed in the instant claims because pH amounts of about 4 as taught in Chynn allows for amounts less than 4 which overlaps with a pH of 3.8 and 3.6 as claimed in the instant claims. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Thus, the pH as claimed in the instant claims are rendered obvious over the teachings of Chynn.
In addition, prior to the effective filing date of the instant application, it was known in the art that the most common active ingredients found in ophthalmic solutions are 
Reichert et al. teaches that to increase stability of local anesthetic preparations, hydrochloric acid and/or sodium hydroxide are utilized to optimize the pH of the local anesthetic preparations (page 108).  Reichert et al. teaches in commercial forms, the final pH of local anesthetic solutions tends to be acidic (page 108).  Reichert et al. teaches that the pH of local anesthetic preparations of chloroprocaine are usually between 2.7 and 4.0.
Accordingly, prior to the effective filing date of the instant invention it would have been within the skill of an ordinary artisan to formulate the ophthalmic formulation of Chynn which contains chloroprocaine based on procedures well-known in the art.  Since it was known in the art that the most common active ingredients found in ophthalmic solutions are most stable at an acidic pH as taught by Garcia-Valldecabres an ordinary skilled artisan would have been motivate to choose a pH that does not compromise the stability of the product, but is still compatible with the ocular surface.  Since it is known in the art that the stability of chloroprocaine formulations is increased by optimizing the pH with hydrochloric acid and/or sodium hydroxide to obtain an acidic pH, an ordinary skilled artisan would have been motivated to optimize the pH of the formulation of Chynn which contains chloroprocaine such that maximum stability of the formulation is 
Thus, optimizing the pH of the formulation such that optimal properties of the formulation comprising chloroprocaine are achieved and thus arriving at the pH within the range as claimed in the instant claims is rendered obvious in view of the cited prior art teachings.  
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-36 are canceled.  Claims 37-66 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM